Citation Nr: 1534402	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for residuals, status post right L5-S1 microdiscectomy with resection of the herniated disc, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1978 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On July 24, 2015, prior to the promulgation of a decision in this appeal, the Board received a signed, written statement from the appellant that he was withdrawing from appellate consideration the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Board on July 24, 2015, received a signed, written statement from the appellant wherein he expressed that he would like to withdraw the issue on appeal, entitlement to an increased rating for residuals, status post right L5-S1 microdiscectomy with resection of the herniated disc, currently rated as 40 percent disabling.  In light of the Veteran's withdrawal of the pending issue on appeal in this matter, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal of entitlement to an increased rating for residuals, status post right L5-S1 microdiscectomy with resection of the herniated disc, currently rated as 40 percent disabling, is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


